ALTENBERND, Chief Judge.
Christopher Jay Jackson appeals a judgment for aggravated battery and the fifteen-year prison releasee reoffender sentence he received for the crime. Mr. Jackson has raised no issues regarding his conviction, and we therefore affirm the conviction. As to the sentence imposed, Mr. Jackson argues, and the State concedes, that the absence of a sentencing hearing transcript and the inability of the parties or the court to reconstruct the record require us to reverse the sentence and remand for resentencing. See Delap v. State, 350 So.2d 462 (Fla.1977).
Affirmed in part, reversed in part, and remanded.
CANADY and WALLACE, JJ., concur.